Case 9:12-cv-80577-KAM Document 290-1 Entered on FLSD Docket 04/03/2019 Page 1 of 2




                    EXHIBIT 1
Case 9:12-cv-80577-KAM Document 290-1 Entered on FLSD Docket 04/03/2019 Page 2 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

    BRIAN KEIM, on behalf of himself and               )
    all others similarly situated,                     )
                                                       )    Case No. 9:12-cv-80577-KAM
           Plaintiff,                                  )
                                                       )
    v.                                                 )    Hon. Judge Kenneth A. Marra
                                                       )
    ADF MIDATLANTIC, LLC, et al.,                      )    Magistrate Judge William Matthewman
                                                       )
           Defendants.                                 )
                                                       )

                                 DECLARATION OF CLASS COUNSEL
           1.      I am one of the attorneys for the plaintiff, Brian Keim, and the Class.
           2.      I submit this declaration in support of the Consent Motion to Order Verizon to
   Produce Documents in Response to Subpoena for Purposes of Class Notice.
           3.      On Mach 1, 2019, my office caused a supplemental subpoena to be served. This
   subpoena contained four telephone numbers that were inadvertently omitted for inclusion in the
   amended subpoenas served on February 7, 2019. On March 13, 2019, Verizon responded to this
   subpoena, stating that the four numbers had “not been assigned by the industry and d[o] not exist.”
           4.      I have participated in numerous conferrals with Verizon representatives, including
   Verizon’s legal counsel, regarding compliance with the outstanding subpoena.

           I declare under penalty of perjury that the foregoing is true and accurate. Executed in Chicago,
   Illinois, on April 1, 2019.


                                                           _Amy L. Wells __________
                                                           Amy L. Wells




   73258
                                                      1
